      Case 5:18-cv-00346-LHK Document 138 Filed 05/15/19 Page 1 of 3


     Jason E. Mueller (pro hac vice)                  LATHAM & WATKINS LLP
 1   JMueller@SheppardMullin.com                      Richard G. Frenkel (Bar No. 204133)
     Galyn D. Gafford (pro hac vice)                   rick.frenkel@lw.com
 2                                                    140 Scott Drive
     GGafford@SheppardMullin.com
     Robert E. Hough, II (pro hac vice)               Menlo Park, CA 94025
 3                                                    Telephone: +1.650.328.4600
     RHough@SheppardMullin.com
                                                      Facsimile: +1.650.463.2600
 4   SHEPPARD, MULLIN, RICHTER & HAMPTON
     LLP                                     Matthew J. Moore (pro hac vice)
 5   2200 Ross Avenue, 24th Floor             matthew.moore@lw.com
     Dallas, TX 75201-6776                   Adam M. Greenfield (pro hac vice)
 6   Telephone: (469) 391-7400                adam.greenfield@lw.com
     Facsimile:   (469) 391-7401             Rebecca L. Rabenstein (pro hac vice)
 7                                            rebecca.rabenstein@lw.com
     Yasamin Parsafar (State Bar No. 287617) Abigail A. Rives (pro hac vice)
 8   YParsafar@SheppardMullin.com             abigail.rives@lw.com
     SHEPPARD, MULLIN, RICHTER & HAMPTON     Diane E. Ghrist (Bar No. 300487)
 9   LLP                                      diane.ghrist@lw.com
     Four Embarcadero Center, 17th Floor     555 Eleventh Street, NW, Suite 1000
10   San Francisco, CA 94111-4109            Washington, DC 20004
     Telephone: (415) 434-9100               Telephone: +1.202.637.2200
11   Facsimile:    (415) 434-3947            Facsimile: +1.202.637.2201
12   Attorneys for Plaintiff and Counter-defendant    Attorneys for Defendants CertainTeed
     PACIFIC COAST BUILDING PRODUCTS, INC.            Gypsum, Inc. and Saint-Gobain
13                                                    Performance Plastics Corp.
14
15                               UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                            SAN JOSE DIVISION JUDICIAL DISTRICT
18
19
     Pacific Coast Building Products, Inc.,        CASE NO. 5:18-CV-00346-LHK
20
                    Plaintiff/Counter-Defendant,   JOINT SETTLEMENT STATUS REPORT
21
            v.
22
     CertainTeed Gypsum, Inc. and Saint-Gobain
23   Performance Plastics Corp.,
24
            Defendants/Counterclaimants.
25
26
27
28


                                                                     JOINT SETTLEMENT STATUS REPORT
                                                                                CASE NO. 5:18cv346-LHK
      Case 5:18-cv-00346-LHK Document 138 Filed 05/15/19 Page 2 of 3



 1           The parties respectfully submit this Joint Settlement Status Report pursuant to the Court’s

 2   Order Referring Parties to Magistrate Judge Settlement Conference. ECF No. 133 (Feb. 21, 2019).

 3           The parties submitted settlement conference statements to Judge Cousins, who held a

 4   settlement conference on May 2, 2019. Lead outside counsel, in-house counsel, and a business

 5   representative attended in-person on behalf of each party. Magistrate Judge Cousins held a

 6   telephonic settlement session the next day and directed the parties to submit a joint settlement

 7   status report to him by May 15, 2019. The parties did not reach a settlement, and although both

 8   parties have conveyed their commitment to continue settlement discussions with Magistrate Judge

 9   Cousins, no subsequent settlement conference is currently scheduled.

10           CertainTeed’s Statement

11           CertainTeed remains willing to engage in a productive settlement conference with Judge

12   Cousins. CertainTeed made an offer at the last settlement conference. CertainTeed has not

13   received a counteroffer to that proposal. On Friday, May 10, CertainTeed received a request from

14   Pacific Coast for more financial information. While CertainTeed believes that Pacific Coast has

15   sufficient information, CertainTeed is willing to provide supplemental information under the

16   protective order in the litigation.

17           Pacific Coast’s Statement

18           Pacific Coast remains willing to engage in a settlement discussions with CertainTeed, and

19   is willing to continue the settlement conference with Judge Cousins, but cannot do so blindly. In

20   order to reasonably assess CertainTeed’s settlement proposal, Pacific Coast needs financial

21   information which CertainTeed has refused to provide to Pacific Coast. CertainTeed’s limited

22   production of financial information under the protective order is designated for review by outside

23   counsel only, and thus cannot be provided to Pacific Coast. It is also out of date, as it was produced

24   nearly a year ago and has not been supplemented.

25
26
27
28

                                                     -1-                       JOINT SETTLEMENT STATUS REPORT
                                                                                          CASE NO. 5:18cv346-LHK
      Case 5:18-cv-00346-LHK Document 138 Filed 05/15/19 Page 3 of 3



 1    Dated: May 15, 2019                              Respectfully submitted,

 2

 3
      PACIFIC COAST BUILDING                          CERTAINTEED GYPSUM, INC., and
 4    PRODUCTS, INC.                                  SAINT-GOBAIN PERFORMANCE PLASTICS
                                                      CORP.
 5
      /s/ Jason E. Mueller                            /s/ Richard G. Frenkel
 6    Jason E. Mueller (pro hac vice)                 Richard G. Frenkel (Bar No. 204133)
      JMueller@SheppardMullin.com                       rick.frenkel@lw.com
 7    Galyn D. Gafford (pro hac vice)                 LATHAM & WATKINS LLP
      GGafford@SheppardMullin.com                     140 Scott Drive
 8    Robert E. Hough, II (pro hac vice)              Menlo Park, CA 94025
      RHough@SheppardMullin.com                       T: (650) 328-4600; F: (650) 463-2600
 9
      SHEPPARD, MULLIN, RICHTER &                     Matthew J. Moore (pro hac vice)
10    HAMPTON LLP                                      matthew.moore@lw.com
      2200 Ross Avenue, 24th Floor                    Adam M. Greenfield (pro hac vice)
11    Dallas, TX 75201-6776                            adam.greenfield@lw.com
      Telephone: (469) 391-7400                       Rebecca L. Rabenstein (pro hac vice)
12    Facsimile:     (469) 391-7401                    rebecca.rabenstein@lw.com
                                                      Abigail A. Rives (pro hac vice)
13    Yasamin Parsafar (State Bar No. 287617)          abigail.rives@lw.com
      YParsafar@SheppardMullin.com                    Diane E. Ghrist (Bar No. 300487)
14    SHEPPARD, MULLIN, RICHTER &                      diane.ghrist@lw.com
      HAMPTON LLP                                     LATHAM & WATKINS LLP
15    Four Embarcadero Center, 17th Floor             555 Eleventh Street, NW, Suite 1000
      San Francisco, CA 94111-4109                    Washington, DC 20004
16    Telephone: (415) 434-9100                       T: (202) 637-2200; F: (202) 637-2201
      Facsimile:    (415) 434-3947
17
18
                                              ATTESTATION
19
            I hereby attest that all other signatories listed, and on whose behalf this filing is submitted,
20   concur in this filing’s content and have authorized this filing.
21
22   Dated: May 15, 2019                            /s/ Jason E. Mueller
                                                    [[Jason E. Mueller]]
23
24
25
26
27
28

                                                     -2-                        JOINT SETTLEMENT STATUS REPORT
                                                                                           CASE NO. 5:18cv346-LHK
